DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 2-5 considered unpatentable for the reasons indicated below: 
The indicated allowability of claims 2-8 is withdrawn in view of the newly discovered reference(s) to Stauth et al. (US 20040155644).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Stauth et al. (US 20040155644), hereinafter ‘Stauth’.

Regarding Claim 2, Stauth discloses a magnetic sensor comprising: first (Fig. 9, 560b magnetic flux concentrator) and second (Fig. 9, 560a magnetic flux concentrator) magnetic layers opposed to each other through a first magnetic gap (Fig. 9, 560b and 560 shown opposed in respective arrangement across first magnetic gap occupied by 552, located between 560a and 560b); a first magneto-sensitive element (Fig. 9, magnetic field transducer 552) disposed on a magnetic path formed by the first magnetic gap (Para [0131] first and second flux concentrators 560a, 560b operate to concentrate the magnetic fields 558a-558d in the vicinity of the first magnetic field transducers 552); and a compensation coil (Fig. 9, conductor coil 556) for canceling magnetic flux to be applied to the first magneto-sensitive element (Fig. 9, magnetic field transducer 552; Fig. 9, conductor coil 556 as claimed compensation coil; Para [0128] discloses circuit portion 550 of Fig. 9 is an alternate arrangement of circuit 150 in Fig. 4; Fig. 4 discloses an arrangement of circuit 150 on top of conductors 158 which generate a primary field 162a when a current flows through per Para [0075], resulting in a magnetic field in a direction of 162a. Fig. 4 further shows a secondary magnetic field 165a in an opposite direction to the primary magnetic field 162a which a current flows through the coil loop of 164a; Thus the opposed directions of magnetic fields cancel the flux applied to the transducers 155, 152 in Fig. 4 or the transducers 554, 552 in Fig. 9. Para [0080] the first secondary magnetic field 165a tends to cancel the first primary magnetic field 162a; Para [0132] flux concentrators 560a-560b provide magnetic fields experienced by each of the magnetic field transducers 552-555; Para [0134] multiple conductor portions 556a-556h, of conductor coil 556, along with flux concentrators 560a,560b operate to provide secondary magnetic fields 558a-558h that oppose and cancel primary magnetic fields 162a 162b), wherein the first magnetic layer is disposed at a position overlapping an inner diameter area of the compensation coil in a plan view (Fig. 9, 560b overlapping inner coil area of 556c, 556d), and wherein the second magnetic layer is disposed at a position overlapping an outside area of the compensation coil in a plan view (Fig. 9, 560a overlapping outside area of coil of 556a, 556b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauth et al. (US 20040155644), hereinafter ‘Stauth’ as applied to claim 2 above, and further in view of Sidman (US 20140266185), hereinafter Sidman.

Regarding Claim 3, Stauth does not teach an external magnetic member that collects external magnetic flux to be measured in the first magnetic layer.
Sidman teaches a magnetic sensing apparatus comprising an external flux concentrator shielding element that collects external magnetic field for the benefit of shielding the sensing elements from the external magnetic fields and directing the external vertically oriented field toward the sensing elements (Para [0052] The Z-axis flux concentrator 54 collects external vertically-oriented magnetic field, concentrates it and directs it downwards in the vertical direction towards the MR sensing element 202. Fig 1b discloses multiple flux concentrators 52, 54, 57 for the benefit of directing external fields).
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and arrange an external magnetic member that collects external magnetic flux to be measured in the first magnetic layer for the benefit of shielding the sensing elements from the external magnetic fields and directing the external vertically oriented field toward the sensing elements as disclosed by Sidman in Para [0052].

Regarding Claim 4, Stauth in view of Sidman further discloses a third magnetic layer (Stauth in Fig. 9, 560d) opposed to the first magnetic layer (Fig. 9, 560b) through a second magnetic gap (Fig. 9, occupied by 553); and a second magneto-sensitive element (Fig. 9, 553) disposed on a magnetic path formed by the second magnetic gap (Fig. 9), wherein the compensation coil cancels magnetic flux to be applied to the second magneto-sensitive element (Para [0130] current 557 passes through conductor 556 which is in proximity to transducer 553, thus generating four magnetic fields 558a-558d in the same direction; Para [0132] multiple conductor portions 556a-556h, of conductor coil 556, along with flux concentrators 560c,560d operate to provide secondary magnetic fields 558a-558h that oppose and cancel primary magnetic fields), and wherein the third magnetic layer is disposed at a position overlapping the outside area of the compensation coil in a plan view (Fig. 9, 560d overlapping outside area of coil of 556g, 556h). 

Regarding Claim 5, Stauth in view of Sidman further discloses wherein the first to third magnetic layers, the first and second magneto-sensitive elements, and the compensation coil are all provided on a sensor substrate (Para [0128] electronic circuit portion 550 described in association with circuit 150; Para [0073] electronic circuit 150 comprises substrate 154 by a dielectric 156).

Regarding Claim 8, Stauth in view of Sidman further discloses wherein the compensation coil is wound over a plurality of wiring layers on the sensor substrate (Stauth Fig. 9 discloses an electronic circuit portion 550, which is an alternate arrangement of 150 of Fig. 4 per Para [0128]; 150 is a circuit arrangement on substrate 156 which comprises wiring layers integrated into substrate 154 per Para [0076] thus the arrangement of the compensation coil is wound over a plurality of wiring layers which are integrated into the substrate).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the closest prior art fails to disclose nor would it be obvious to combine “wherein the first and second magneto-sensitive elements are formed between the compensation coil and the first to third magnetic layers in a lamination direction on the sensor substrate” in combination with all other limitations of the claim and base claims.
Regarding claim 7, the closest prior art fails to disclose nor would it be obvious to combine “wherein the first to third magnetic layers are formed between the compensation coil and the first and second magneto- sensitive elements in a lamination direction on the sensor substrate” in combination with all other limitations of the claim and base claims.

14.	Applicant is advised that the Notice of Allowance mailed 11/12/2021 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALESA ALLGOOD/Primary Examiner, Art Unit 2868